United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3826
                                   ___________

Jesus Baez,                          *
                                     *
            Appellant,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * District of Minnesota.
Officer Rosemack; Lee Whitter, PA;   *
Nurse Putter; Dr. Nelson; Joyce      * [UNPUBLISHED]
Petterson; Nurse Petterson, PA;      *
Michelle Holtan, Nurse;              *
Dr. Cleghorn, MD; Nurse Cherry;      *
and Warden D. Terrell,               *
                                     *
            Appellees.               *
                                ___________

                             Submitted: June 7, 2012
                                Filed: July 9, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Jesus Baez appeals the district court’s1 adverse grant of summary judgment in
his civil action. Upon de novo review, see Laughlin v. Schriro, 430 F.3d 927, 928


      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.
(8th Cir. 2005), we agree that dismissal was proper for the reasons the district court
stated. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-